In a proceeding, inter alia, pursuant to CPLR article 78 to review a determination of the respondents dated February 27, 2004, finding the petitioners liable for interest on real estate taxes for the tax years July 1, 1992, through June 30, 2001, the petitioners appeal from a judgment of the Supreme Court, Richmond County (Giacobbe, J.), dated January 5, 2005, which dismissed the proceeding as time-barred.
Ordered that the judgment is affirmed, with costs.
The instant proceeding was properly dismissed as time-barred (see CPLR 217; Matter of Adventist Home v Board of Assessors of Town of Livingston, 83 NY2d 878 [1994]; Matter of Castroll v Incorporated Vil. of Head of Harbor, 2 AD3d 443 [2003]). H. Miller, J.P., Santucci, Goldstein and Dillon, JJ., concur.